Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 U.S.C 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The arguments are directed towards the amended claim language and therefore addressed below. 
Applicant’s arguments, with respect to the 35 U.S.C 112 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the amendments introduce new 35 U.S.C 112(b) rejections as addressed below.  

Election/Restrictions
Newly submitted claims 13 and 14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: This application contains the following inventions or groups of inventions which are not so linked as to form a single general concept under PCT Rule 13.1. The following groups of inventions are 
Group I, claims 1-9, drawn to a generation
Group II, claims 10-11, drawn to a method
Group III, claims 13-14, drawn to a cosmic probe. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13/2, they lack the same or corresponding special technical features for the following reasons:
Group I/III and Group II lack unity of inventions because even though the inventions of these groups require the shared technical feature of a generator as recited in claim 1,this technical feature is not a special technical feature as it does not make a contribution over the prior art of Beach in view of Carlo as addressed in the 103 rejections below.
Group III and Group I lack unity of invention because the groups are related as a combination-subcombination with Group III being the combination and Group I being the subcombination. This is not a permissible combination of categories of inventions under PCT Rule 13.1.  Moreover, Group I and Group III do not relate to a single general inventive concept because they lack a special technical feature. Though the inventions of these groups require the shared technical feature of the generator of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Beach in view of Carlo as addressed in the 103 rejections below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 and 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner notes that new claims 13 and 14 appear to introduce significant issues under 35 U.S.C 112(a) and (b). 
Accordingly, claims 1-14 are pending with claims 8, 10-11 and 13-14 withdrawn. Claims 1-7, 9, and 12 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the neutron generation means comprising a raw material of a substance and an accelerator and the neutron irradiation means comprising a passage connecting a position of the raw material substance and the radioisotope substance precursor (recited in claim 4) must be shown or the feature(s) canceled from the claim(s).  Figure 1 schematically illustrates a neutron generation means (106) and a neutron irradiation means (107) however no specific structure is shown and the raw material, accelerator and passage are not labeled in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to explicitly and adequately define the corresponding structure associated with the functional limitations. The specification merely describes the function of the neutron generation means (e.g. [0018]) and neutron irradiation means (e.g. [0021], [0022]), however is silent as to the structure of each respective means. Moreover, as shown in Fig. 1 the neutron generation (labeled 106) and irradiation (labeled 107) means are represented schematically by boxes and no physical structure is depicted. The specification does not particularly identify each of the elements represented by the blocks, the structure of the element and the structurally relationship between elements and how the structures should be interconnected. As such, the specification does not provide an enabling disclosure for the claim elements and relationships between elements which one skilled in the art could make or use without undue experimentation. See MPEP 2164.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the radioisotope substance precursor contains thorium as a main component.” However, claim 1 recites that the radioisotope substance precursor contains at least one of thorium-232 and thallium-203. As such, if thallium was the main component in the radioisotope substance precursor, it is unclear how the precursor can have both thallium-203 and thorium as the main component.  
Claim 4 recites the limitation “a raw material substance of a neutron” which renders the claim indefinite. A neutron is a subatomic particle and that with a proton constitute the nuclei of atoms.  However, a neutron is not made of a material. Therefore, it is entirely unclear what a raw material substance of a neutron is referring to. Further, It is unclear whether this is the same as the “neutron source” previously introduced. 
Claims 5-7 are also rejected under 35 U.S.C 112(a) and (b) due to being dependent on claim 4. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 positively recites the radioisotope substance precursor comprises a specific isotope of thorium, thorium-232. However, claim 3 recites the radioisotope substance precursor comprises generic thorium. Therefore, since claim 3 recites generic thorium it does not further limit the subject matter of claim 1 which recites a specific thorium isotope. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. US Pub 20150357067 in view of Carlo US Pub 20050082469. 
Regarding claim 1, Beach discloses a generator (Fig. 1), comprising: a heat source (110) containing a radioisotope substance precursor that becomes a radioisotope substance by irradiation with a neutron ([0023]); and a controller (150) that controls the irradiation with the neutron ([0025]). Beach discloses that 209Bi may be used ([0024]) but is silent with respect to using at least one of thorium 232Th and thallium 203TI as a main component. 
Carlo teaches that both 209Bi and thorium 232Th are suitable radioisotope substance precursors ([0240]; Appendix I) and 232Th, when neutron irradiated, produces an isotope that decays the same way as what is produced from 209Bi neutron irradiation. It would have been obvious to one of ordinary skill in the art to modify the radioisotope substance precursor with the Thorium of Carlo as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claims 2 and 3, the above-described combination teaches all the elements of the parent claim. In this combination, Carlo teaches wherein the radioisotope is  thorium 232Th which has a half-life of 5 billion years or more (Th-232 has a half-life of 1.4 X 1010 years1). 
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Beach further discloses a layer comprising beryllium as a main component ([0024] “the beryllium is formed in a thin film coating”). 
Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. US Pub 20150357067 in view of Carlo US Pub 20050082469 and further in view of Holden et al. US Pub 20150194229. 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Beach further discloses wherein the controller is composed of a neutron source (120), neutron generation means for generating the neutron from the neutron source (activation signal 152 & [0025]), and neutron irradiation means for irradiating the radioisotope substance precursor with the generated neutron at a predetermined timing (pulsewidth 154 & [0026]). Beach does not explicitly disclose the structure of the neutron generation means and the neutron irradiation means.
Holden teaches a neutron generator (Fig. 2) wherein a neutron generation means comprise: a raw material substance of a neutron (200; [0033] “200, preferably consisting of high-Z x-ray emitting material such as lead bismuth eutectic, and even more preferably spiked with fissile material or neutron multiplying material”, and an accelerator (270) configured to irradiate the raw material substance of the neutron with a particle beam (275; [0051] “At the top end of the evacuated tube the electrons or alpha particles are gathered, excited and are accelerated by the electronic package to the target”, [0045] “neutrons can be generated using a high energy electron beam 275 that interacts with a liquid lead bismuth eutectic (LBE)”) and wherein a neutron irradiation means comprise a passage (250) connecting a position of the raw material substance of the neutron and a position of the radioisotope substance precursor (See Fig. 2; 200 is connected to 290 through 250), the passage being formed with a neutron reflective material ([0034] “ An optional reflector 250”). It would have been obvious to one of ordinary skill in the art to modify system of Beach with the neutron generation and irradiation means of Holden for the predictable advantage of a compact neutron generator moderating and shaping the spectrum of neutrons so that the capture of neutrons in the target isotope is maximized ([0011]). Additionally, this combination is an example of a simple substitution of one known element- replacing neutron generator and irradiation means of Beach with the neutron generator and irradiation means of Holden to obtain predictable results. 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim.  Beach further discloses a thermoelectric conversion device (130). Beach discloses the thermoelectric conversion device (130) is positioned close to the radioisotope substance precursor ([0020]) but does not explicitly disclose the connection. However, in an alternate embodiment as shown in Fig. 7, Beach suggests connecting a thermoelectric conversion device (730) to the radioisotope substance precursor (claim 1 “a thermoelectric converter coupled to the fuel sample”). It would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 1, with the connection between the thermoelectric conversion device and the radioisotope substance precursor for the predictable advantage of converting the heat to electricity. 
Regarding claim 7, the above-described combination teaches all the elements of the parent claim.  Beach does not explicitly disclose wherein the neutron source is disposed in a space in which the heat source is accommodated. However, in an alternate embodiment as shown in Fig. 7, Beaches suggests disposing the neutron source (710) inside a space in which the heat source (720) is accommodated (neutron source 710 and heat source 720 are disposed inside a space formed by end caps 760 and 820). It would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 1, with the neutron source disposed inside a space in which the heat source is generated for the predictable advantage of increasing the yield of neutrons irradiating the heat source. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. US Pub 20150357067 in view of Carlo US Pub 20050082469 in view of Holden et al. US Pub 20150194229 and further in view of Coleman et al. US 3751668.
Regarding claim 5, the above-described combination teaches all the elements of the parent claim.  Beach further discloses the neutron source may be of any suitable type ([0046]) but is silent with respect to plutonium.
Coleman teaches a neutron source (Fig. 1) containing plutonium (col 3 ln 45 “Plutonium-238”). It would have been obvious to one of ordinary skill in the art to modify the neutron source of Beach with the plutonium containing neutron source of Coleman for the predictable advantage of neutron source with a long half-life and a material that produces a minimum number of neutron when the source is in the “off” position (col 3 ln 40-41). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. US Pub 20150357067 in view of Carlo US Pub 20050082469 and further in view of Keshishian US 3790440.
Regarding claim 9, the above-described combination teaches all the elements of the parent claim.  Beach further discloses a thermally conductive material (740) surrounds the heat source [0039] but does not explicitly disclose iron, tungsten and or graphite. 
Keshishian teaches wherein a space in which a heat source (Fig 1: 5) is accommodated is covered by a layer (3) containing lead (col 2 ln 61). It would have been obvious to one of ordinary skill in the art to modify the heat source of Beach with the lead of Keshishian for the predictable advantage of a shield to provide the safety requirements in handling the generator (col 2 ln 54-55). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Thorium